2:20-cv-01089-DCN         Date Filed 09/21/20    Entry Number 40        Page 1 of 31




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    CHARLESTON WATERKEEPER and             )
    SOUTH CAROLINA COASTAL                 )
    CONSERVATION LEAGUE,                   )
                                           )
                      Plaintiffs,          )
                                           )                 No. 2:20-cv-1089-DCN
                vs.                        )
                                           )                        ORDER
    FRONTIER LOGISTICS, L.P.,              )
                                           )
                      Defendant.           )
    _______________________________________)

           The following matter is before the court on defendant Frontier Logistics, L.P.’s

    (“Frontier”) motion for judgment on the pleadings, ECF No. 23, and motion to strike,

    ECF No. 31, and on third party South Carolina State Ports Authority’s (the “Ports

    Authority”) motion to quash, ECF No. 29. For the reasons set forth below, the court

    denies the motions.

                                       I. BACKGROUND

           This is an action filed pursuant to the citizen-suit provisions of the Resource

    Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq., and the Clean

    Water Act (“CWA”), 33 U.S.C. § 1251 et seq. In the summer of 2019, residents of

    Sullivan’s Island and Isle of Palms, South Carolina began discovering BB-sized plastic

    pellets washing up along the shoreline of their beaches. On July 19, 2019, the South

    Carolina Department of Health and Environmental Control (“SCDHEC”) received a

    report from a citizen of Sullivan’s Island that he encountered pellets along the

    intercoastal waterway “in the [thousands].” ECF No. 1-1 at 213.




                                                 1
2:20-cv-01089-DCN       Date Filed 09/21/20       Entry Number 40         Page 2 of 31




           Frontier is a supply chain management service that packages small plastic

    production pellets, also called “nurdles”, into 25-kilogram bags, “stretch-hood[s] or

    stretch-wrap[s]” the plastic pellets onto pallets, and sells the pallets to manufacturers of

    plastic goods. ECF No. 23 at 1. Frontier operates out of a facility located at the Union

    Pier Terminal in downtown Charleston, South Carolina, overlooking the Charleston

    harbor. On the same day that DHEC received the report of escaped plastic pellets, DHEC

    notified Frontier “that DHEC was attributing the spill to Frontier and that it should

    immediately begin the cleanup process.” Id. at 2. Frontier denied that any pellets

    originated from its facility but nevertheless implemented increased safety measures to

    prevent the spill of plastic materials and assisted in the clean-up effort on Sullivan’s

    Island. After the spill, DHEC conducted two site visits of Frontier’s Union Pier facility,

    after which DHEC officially alleged, by way of a July 26, 2019 letter, that Frontier

    violated the South Carolina Pollution Control Act. ECF No. 1-1 at 210. On August 29,

    2019, Frontier responded to the allegation by letter, denying responsibility for the spilled

    pellets, explaining the extent of the procedures it employs to guard against spills, and

    notifying DHEC of its participation in the effort to clean up the affected beaches. ECF

    No 1-1 at 240–243. On August 1, 2019, DHEC held an enforcement conference to

    discuss Frontier’s alleged violation.

           On October 17, 2019, DHEC sent another letter to Frontier, notifying Frontier that

    DHEC was closing the investigation into the July 2019 spill without further action. The

    letter explained: “During the enforcement conference, Frontier asserted that some of the

    plastic pellets [DHEC] personnel observed on Sullivan’s Island Beach and Isle of Palms

    Beach were similar to those handled by Frontier; however, other pellets observed by



                                                  2
2:20-cv-01089-DCN        Date Filed 09/21/20       Entry Number 40         Page 3 of 31




    [DHEC] personnel were not the type handled by Frontier.” Id. at 244. The letter also

    summarized Frontier’s practices and procedures designed to prevent spills and noted

    Frontier’s participation in the clean-up effort. Ultimately, based upon its “investigation

    and the supplemental information provided by Frontier,” DHEC “determined that the [ ]

    matter should be closed” without further state action. Id. at 245.

           Plaintiffs are both “Charleston-based § 501(c)(3) not-for-profit organization[s],”

    each organized for an environmental purpose related to preserving and protecting South

    Carolina’s coastland, waterways, and their resources. ECF No. 1, Compl. ¶¶ 11–12.

    According to the complaint, in September 2019, plaintiffs began to collect and sample

    spilled plastic pellets at various locations within the Charleston Harbor Watershed as part

    of “an exhaustive effort” to determine the source of the spilled pellets. ECF No. 26 at 1.

    In their complaint, plaintiffs allege that they consistently recorded the highest

    concentration of pellets at the collection sites closest to Frontier’s Union Pier facility.

    Compl. at ¶ 53. Plaintiffs also assert that the plastic pellets recovered “resemble those

    found” at Frontier’s facility,” id. at ¶ 55, and that chemical testing reveals that the

    collected pellets are comprised of the same material as those handled by Frontier, id. at ¶

    56. Further, the complaint alleges that plaintiffs continue to find spilled pellets

    throughout the Charleston Harbor Watershed. Id. at ¶ 58.

           Plaintiffs filed this action on March 18, 2020, asserting two claims under the

    RCRA and the CWA, respectively, and requesting injunctive relief, the imposition of

    civil penalties, and an award of litigation costs and attorney’s fees. ECF No. 1. On July

    20, 2020, Frontier filed a motion for judgment on the pleadings. ECF No. 23. Plaintiffs

    responded to the motion on August 14, 2020, ECF No. 26, and Frontier replied on August



                                                   3
2:20-cv-01089-DCN       Date Filed 09/21/20       Entry Number 40      Page 4 of 31




    21, 2020, ECF No. 30. Accompanying its reply, Frontier also filed a motion to strike on

    August 21, 2020, ECF No. 31. On August 25, 2020, plaintiff filed a response, ECF No.

    33, and on September 3, 2020, Frontier filed a reply, ECF No. 36. Additionally, the Ports

    Authority filed a third-party motion to quash plaintiffs’ subpoena on August 19, 2020.

    ECF No. 29. Plaintiffs responded to the motion to quash on August 24, 2020, ECF No.

    32, to which the Ports Authority replied on September 3, 2020, ECF No. 37. The court

    held a hearing on the matters on September 17, 2020. As such, the instant motions have

    been fully briefed and are ripe for review.

                                        II. STANDARD

           A. Motion to Quash

           Pursuant to Rule 45 of the Federal Rules of Civil Procedure, “[a] command in a

    subpoena to produce documents, electronically stored information, or tangible things

    requires the responding person to permit inspection, copying, testing, or sampling of the

    materials.” Fed. R. Civ. P. 45(a)(1)(D). “Rule 45 adopts the standard codified in Rule 26

    in determining what is discoverable.” Artis v. Murphy-Brown LLC, 2018 WL 3352639,

    at *2 (E.D.N.C. July 9, 2018). Pursuant to Rule 26,

           Parties may obtain discovery regarding any nonprivileged matter that is
           relevant to any party’s claim or defense and proportional to the needs of the
           case, considering the importance of the issues at stake in the action, the
           amount in controversy, the parties’ relative access to relevant information,
           the parties’ resources, the importance of the discovery in resolving the
           issues, and whether the burden or expense of the proposed discovery
           outweighs its likely benefit.

    Despite this broad scope of discovery, the court may limit discovery, including

    subpoenas, if “the discovery sought is unreasonably cumulative or duplicative, or can be




                                                  4
2:20-cv-01089-DCN       Date Filed 09/21/20       Entry Number 40         Page 5 of 31




    obtained from some other source that is more convenient, less burdensome, or less

    expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i).

           B. Motion for Judgment on the Pleadings

           Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are

    closed--but early enough not to delay trial--a party may move for judgment on the

    pleadings.” Courts follow “a fairly restrictive standard” in ruling on 12(c) motions, as

    “hasty or imprudent use of this summary procedure by the courts violates the policy in

    favor of ensuring to each litigant a full and fair hearing on the merits of his or her claim

    or defense.” 5C Charles A. Wright and Arthur R. Miller, Federal Practice and Procedure

    § 1368 (3d ed. 2011). Therefore, “a Rule 12(c) motion for judgment on the pleadings is

    decided under the same standard as a motion to dismiss under Rule 12(b)(6).” Deutsche

    Bank Nat’l Trust Co. v. I.R.S., 361 F. App’x 527, 529 (4th Cir. 2010); see also Massey v.

    Ojaniit, 759 F.3d 343, 353 (4th Cir. 2014) (“[W]e are mindful that a Rule 12(c) motion

    tests only the sufficiency of the complaint and does not resolve the merits of the

    plaintiff’s claims or any disputes of fact.”). Although they share a standard, a motion for

    judgment on the pleadings differs from a motion to dismiss in that the former allows the

    court to consider matters outside of the complaint, where the latter generally does not. In

    resolving a motion for judgment on the pleadings, the court may consider the pleadings

    and exhibits attached thereto, relevant facts obtained from the public record, and exhibits

    to the motion that are “integral to the complaint and authentic.” Massey, 759 F.3d at 347.

           When considering a Rule 12(c) motion for judgment on the pleadings, the court

    must accept the plaintiff’s factual allegations as true and draw all reasonable inferences in

    the plaintiff’s favor. E.I. du Pont de Nemours & Co. v. Kolon Indus., 637 F.3d 435, 440



                                                  5
2:20-cv-01089-DCN        Date Filed 09/21/20       Entry Number 40        Page 6 of 31




    (4th Cir. 2011); see also BET Plant Servs., Inc. v. W.D. Robinson Elec. Co., 941 F. Supp.

    54, 55 (D.S.C. 1996) (“[A] defendant may not prevail on a motion for judgment on the

    pleadings if there are pleadings that, if proved, would permit recovery for the plaintiff.”).

    But “the tenet that a court must accept as true all of the allegations contained in a

    complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678

    (2009). On a motion for judgment on the pleadings, the court’s task is limited to

    determining whether the complaint states a “plausible claim for relief.” Id. at 679.

    Although Rule 8(a)(2) requires only a “short and plain statement of the claim showing

    that the pleader is entitled to relief,” “a formulaic recitation of the elements of a cause of

    action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Instead, the

    “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

    relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

    at 570).

                                        III. DISCUSSION

           A. Motion to Quash

           The Ports Authority is a third party to this lawsuit that owns the Union Pier

    Terminal, on which Frontier operates its facility. On August 5, 2020, plaintiffs served the

    Ports Authority with a subpoena, commanding it to produce

           all documents [ ] relating to alleged release(s) of plastic pellets into the
           environment from any property owned by [the Ports Authority], including
           Union Pier; all documents exchanged with any employee or representative
           of Frontier Logistics, L.P., SCDHEC, or any other entity relating to plastic
           pellet pollution in Charleston waters[.]

    ECF No. 29-4 at 1. By email dated August 14, 2020, the Ports Authority informed

    plaintiffs that it had no duty to comply with the subpoena based on its assertion of



                                                   6
2:20-cv-01089-DCN       Date Filed 09/21/20       Entry Number 40        Page 7 of 31




    sovereign immunity and “strongly urge[d]” plaintiffs to instead file a request for the

    desired records under the South Carolina Freedom of Information Act (“SCFOIA”). ECF

    No. 29-5. Plaintiffs responded on August 17, 2020, disagreeing with the Ports

    Authority’s assertion of sovereign immunity and noting their intention to file a motion to

    compel with the court. The Ports Authority claims that it intends to treat the subpoena as

    an SCFOIA request “and produce any responsive, non-exempt documents to [p]laintiffs.”

    ECF No. 29-3 at 3. Plaintiffs continued to demand compliance with the subpoena, and on

    August 19, 2020, the Ports Authority filed the instant motion to quash.

           In its motion, the Ports Authority argues that the court should quash the subpoena

    for two reasons. First, it argues that the court does not have jurisdiction to enforce the

    subpoena under the Eleventh Amendment and the doctrine of state sovereign immunity.

    Second, the Ports Authority argues that its treatment of the subpoena as a SCFOIA

    request moots the issue. Disagreeing on both points, the court denies the motion.

                   1. Sovereign Immunity

           The Ports Authority argues that “[p]laintiffs’ subpoena is ineffective against the

    Ports Authority because sovereign immunity and the Eleventh Amendment preclude the

    exercise of federal judicial power over it, including the issuance of a subpoena.” ECF

    No. 29-3 at 3. Plaintiffs disagree, contending that “sovereign immunity does not bar a

    Rule 45 subpoena served on a non-party State entity.” ECF No. 32 at 3. As such, the

    court must determine whether the doctrine of state sovereign immunity precludes a

    federal court from enforcing a subpoena against a state agency. On the one hand, clear

    Fourth Circuit precedent establishes that the doctrine of federal sovereign immunity

    precludes a state court from enforcing a subpoena against a federal agency. The Ports



                                                  7
2:20-cv-01089-DCN       Date Filed 09/21/20       Entry Number 40        Page 8 of 31




    Authority urges that this well-settled doctrine compels the court’s conclusion that the

    same is true of the inverse, i.e., that state sovereign immunity precludes a federal court

    from enforcing a subpoena against an arm of the state. On the other hand, several district

    courts have held that the inverse does not apply and have compelled state agencies to

    comply with federal subpoenas. Moreover, as plaintiffs point out, the Ports Authority

    does not cite to any cases in which a court has refused to enforce a federal subpoena

    against a state agency on sovereign immunity grounds.

           As the parties recognize, this question remains open in the Fourth Circuit.

    Virginia Dep’t of Corr. v. Jordan, 921 F.3d 180, 188 (4th Cir.), cert. denied, 140 S. Ct.

    672 (2019) (“[T]his Circuit has not addressed whether a subpoena issued against a

    nonparty state agency—not merely a state official—runs afoul of that state’s sovereign

    immunity.”). After considering the doctrines of state and federal sovereign immunity

    and the principles that undergird each, the court agrees with plaintiffs and holds that the

    doctrine of state sovereign immunity does not preclude a court from enforcing the

    subpoena against the Ports Authority or any of its employees.

           The Eleventh Amendment encapsulates the basic principles of sovereign

    immunity, a multi-faceted doctrine that pre-dates the Amendment’s ratification in 1794 1:

    “The Judicial power of the United States shall not be construed to extend to any suit in



           1
              As the Ports Authority points out, the Eleventh Amendment is the constitutional
    recognition of the doctrine of sovereign immunity; it is not the source from which the
    states derive the protections of sovereign immunity. See Alden v. Maine, 527 U.S. 706,
    713 (1999) (“The phrase [‘Eleventh Amendment immunity’] is convenient shorthand but
    something of a misnomer, for the sovereign immunity of the States neither derives from,
    nor is limited by, the terms of the Eleventh Amendment. Rather, as the Constitution’s
    structure, its history, and the authoritative interpretations by this Court make clear, the
    States’ immunity from suit is a fundamental aspect of the sovereignty which the States
    enjoyed before the ratification of the Constitution, and which they retain today[.]”).
                                                  8
2:20-cv-01089-DCN        Date Filed 09/21/20       Entry Number 40         Page 9 of 31




    law or equity, commenced or prosecuted against one of the United States by Citizens of

    another State, or by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI.

    The general pronouncement of sovereign immunity is that a citizen cannot maintain a suit

    against the government. The question before the court, then, is whether the court’s

    enforcement of a subpoena against an arm of the state is equivalent to a private suit

    against the state, such that the doctrine of sovereign immunity precludes it.

            The Supreme Court has held that “the general rule” of sovereign immunity “is

    that a suit is against the sovereign if ‘the judgment sought would expend itself on the

    public treasury or domain, or interfere with the public administration,’ or if the effect of

    the judgment would be ‘to restrain the Government from acting, or to compel it to act.’”

    Dugan v. Rank, 372 U.S. 609, 620 (1963) (internal citations omitted). As the case law

    demonstrates, courts interpret this general rule differently as it applies to state

    governments and the federal government, according to the distinct principles that

    undergird the doctrine of sovereign immunity with respect to each. See Joseph D. Block,

    Suits Against Government Officers and the Sovereign Immunity Doctrine, 59 HARV. L.

    REV. 1060, 1064-65 (1946) (distinguishing federal from state sovereign immunity). In

    other words, “federal sovereign immunity in federal court is based on different principles

    from state sovereign immunity in the same venue,” and courts’ application of the doctrine

    depends on those differing principles. Jennifer Lynch, The Eleventh Amendment and

    Federal Discovery: A New Threat to Civil Rights Litigation, 62 FLA. L. REV. 203, 246

    (2010). Generally, state sovereign immunity protects principles of federalism, and

    federal sovereign immunity protects separation-of-powers principles as well as the




                                                   9
2:20-cv-01089-DCN         Date Filed 09/21/20       Entry Number 40        Page 10 of 31




     concept of federal supremacy. Id.; Boron Oil Co. v. Downie, 873 F.2d 67, 71 (4th Cir.

     1989).

              As the Ports Authority notes, the Fourth Circuit has recognized that the doctrine

     of federal sovereign immunity precludes a state court from compelling a third-party

     federal agency to act in compliance with a subpoena.

              Even though the government is not a party to the underlying action, the
              nature of the subpoena proceeding against a federal employee to compel
              him to testify about information obtained in his official capacity is
              inherently that of an action against the United States because such a
              proceeding “interfere[s] with the public administration” and compels the
              federal agency to act in a manner different from that in which the agency
              would ordinarily choose to exercise its public function. The subpoena
              proceedings fall within the protection of sovereign immunity even though
              they are technically against the federal employee and not against the
              sovereign.

     Boron Oil, 873 F.2d at 71 (internal citations omitted). In so holding, the Fourth Circuit

     relied on one of the bedrock constitutional principles that undergirds the doctrine of

     federal sovereign immunity, federal supremacy:

              The principle of federal supremacy reinforces the protection of sovereign
              immunity in the case at bar. The assertion of state court authority to
              override the EPA’s [ ] regulations clearly violates the Constitution’s
              Supremacy Clause. First, Congress has expressly limited Administrative
              Procedure Act review to the federal courts, and a state court’s assertion of
              the power of judicial review over federal agencies directly contravenes 5
              U.S.C. § 702.         Second, properly promulgated agency regulations
              implementing federal statutes have the force and effect of federal law which
              state courts are bound to follow. The action of a state court to compel an
              official of a federal agency to testify contrary to the agency’s duly enacted
              regulations clearly thwarts the purpose and intended effect of the federal
              regulations. Such action plainly violates both the spirit and the letter of the
              Supremacy Clause.

     Id. (citing Chrysler Corp. v. Brown, 441 U.S. 281, 295–96 (1979)).

              Of course, the underlying principle of federal supremacy does not apply in the

     context of state sovereign immunity. Instead, the doctrine of state sovereign immunity is

                                                    10
2:20-cv-01089-DCN        Date Filed 09/21/20       Entry Number 40        Page 11 of 31




     enforced by principles of federalism. See Fed. Mar. Comm’n v. S.C. State Ports Auth.,

     535 U.S. 743, 765 (2002) (“While state sovereign immunity serves the important function

     of shielding state treasuries and thus preserving ‘the States’ ability to govern in

     accordance with the will of their citizens,’ [ ] the doctrine’s central purpose is to ‘accord

     the States the respect owed them as’ joint sovereigns.”). Accordingly, the Ports

     Authority, despite its citation to Boron Oil, relies on principles of federalism for its

     argument that state sovereign immunity precludes the court’s enforcement of plaintiffs’

     subpoena. The problem with the Ports Authority’s argument is that a federal court’s

     enforcement of a subpoena against a state agency does not significantly infringe on

     federalism’s promise of dual independent sovereigns. As such, courts throughout the

     county have found that a federal subpoena against a third-party state agency does not

     constitute “a suit against the sovereign” for the purposes of state sovereign immunity and

     thus does not invoke the doctrine’s protections.

            For example, a California district court, faced with the same issue, held that “the

     Eleventh Amendment does not apply to preclude discovery from a State agency” because

     “a discovery request” does not constitute “a suit or suing the state within the meaning of

     the Eleventh Amendment.” Allen v. Woodford, 544 F. Supp. 2d 1074, 1079 (E.D. Cal.

     2008). A district court within the Fourth Circuit reached the same conclusion, holding

     that state sovereign immunity does not immunize a state agency from federal discovery

     requests because a subpoena served on a state agency does not constitute “suit” against a

     state. Arista Records LLC v. Does 1-14, 2008 WL 5350246, at *4 (W.D. Va. Dec. 22,

     2008) (unpublished memorandum opinion).




                                                   11
2:20-cv-01089-DCN        Date Filed 09/21/20      Entry Number 40         Page 12 of 31




            The Arista Records court relied on a Court of Appeals opinion in which the

     Seventh Circuit found that a discovery request upon a state agency did not constitute a

     suit against the state because it did not raise significant federalism concerns:

            The writ [seeking enforcement of a subpoena] in this case would if granted
            be like an order commanding a state official who is not a party to a case
            between private persons to produce documents in the state’s possession
            during the discovery phase of the case; such orders, because they do not
            compromise state sovereignty to a significant degree, do not violate the
            Eleventh Amendment.

     Barnes v. Black, 544 F.3d 807, 812 (7th Cir. 2008) (internal citations omitted). The

     Eighth Circuit, considering the same issue, similarly concluded, “There is simply no

     authority for the position that the Eleventh Amendment shields [state] government

     entities from discovery in federal court.” In re Missouri Dep’t of Nat. Res., 105 F.3d

     434, 436 (8th Cir. 1997). The court agrees with the rationale of these courts and finds

     that requiring the Ports Authority to produce documents or witnesses responsive to a

     federal subpoena is not a “suit against the sovereign” because it does not implicate

     significant federalism concerns.

            In sum, several courts have held that the doctrine of state sovereign immunity

     does not preclude federal courts from enforcing subpoenas against third-party state

     agencies. While the Fourth Circuit has held that the doctrine of federal sovereign

     immunity protects non-party federal agencies from enforcement of state subpoenas, the

     court premised that conclusion upon the principle of federal supremacy, which is

     inapplicable in the context of state sovereign immunity. The principle that underlies the

     doctrine of state sovereign immunity is federalism, which courts have found is not

     undermined when a federal court enforces a subpoena against a state agency. As such,

     the court finds that state sovereign immunity does not apply to plaintiffs’ subpoena.

                                                  12
2:20-cv-01089-DCN       Date Filed 09/21/20        Entry Number 40       Page 13 of 31




                    2. Mootness

            Next, the Ports Authority argues that the court should not enforce the subpoena

     because “the Ports Authority’s treatment of the subpoena as a request under [SCFOIA]

     should render the matter moot.” ECF No 29-3 at 7. In response, plaintiffs argue that

     because “a[n] [SC]FOIA request and a subpoena subject the responding party to

     completely different disclosure requirements and provide the requesting party completely

     different recourse for non-compliance,” the Ports Authority’s solution does not moot the

     matter. ECF No. 32 at 7. Indeed, SCFOIA provides a state entity with multiple

     exemptions from disclosure that do not apply to a subpoena, such as “for trade secrets,

     information of a personal nature, matters specifically exempted from disclosure by statute

     or law, and documents incidental to proposed contractual arrangements.” Id. (citing S.C.

     Code Ann. § 30-4-40). Subpoenas, on the other hand, are subject only to the general

     discovery limitations of relevancy and privilege. Artis, 2018 WL 3352639, at *2 (“Rule

     45 adopts the standard codified in Rule 26 in determining what is discoverable.”).

     Further, SCFOIA would require plaintiffs to file a separate state court action if it found

     the Ports Authority’s responses to be inadequate, whereas the authority to enforce a

     subpoena lies with this court. As such, the court finds that the Ports Authority’s

     treatment of the subpoena as a request under SCFOIA does not render the matter moot. 2

     Thus, the court denies the motion to quash.



            2
              At the hearing, the Ports Authority noted that it has completed its production
     under SCFOIA and that it would have produced identical documents had the Ports
     Authority complied with the subpoena. However, as plaintiffs point out, production
     pursuant to SCFOIA is nevertheless materially different than production pursuant to a
     Rule 45 subpoena. For example, in its production, the Ports Authority withheld
     documents on the basis of attorney-client privilege. Under SCFOIA, the Ports Authority
     would not be compelled to produce a privilege log; however, to properly comply with the
                                                   13
2:20-cv-01089-DCN        Date Filed 09/21/20       Entry Number 40        Page 14 of 31




            B. Motion for Judgment on the Pleadings

            Frontier submits several theories that it contends entitle it to judgment on the

     pleadings. First, Frontier argues that plaintiffs have failed to demonstrate that they have

     standing to bring the instant suit. Next, Frontier argues that plaintiffs have failed to state

     a proper claim with respect their claim under the RCRA and their claim under the CWA.

     Finally, Frontier argues that plaintiffs are prohibited from bringing simultaneous claims

     under the RCRA and the CWA based on the same injury. The court discusses each

     theory in turn, finding that none warrant judgment.

            Before delving into Frontier’s specific arguments, the court finds warranted a

     brief discussion of a thematic shortcoming that permeates Frontier’s motion and renders

     it fatally flawed. The standard with which a court considers a motion to dismiss, and

     consequently a motion for judgment on the pleadings, is relatively straightforward.

     Nevertheless, Frontier attempts at every turn to convolute the inquiry before the court,

     impermissibly elevating plaintiffs’ burden with each hair that it splits. For example,

     emblematic of its legal strategy, Frontier repeatedly argues that plaintiffs have “failed to

     allege sufficient facts to establish” some “necessary” showing. See, e.g., ECF No. 23 at

     14, 17, 25, 26, and 33. Consistent with the rest of Frontier’s filings pending with court,

     the phrase “failed to allege sufficient facts to establish” is a nonsensical misapplication of

     the law. Of course, allegations can establish nothing, and, at this stage of litigation, a

     plaintiff does not need to “establish” any facts nor present any evidence to meet its




     subpoena, the Ports Authority is required to produce a privilege log that corresponds to
     the withheld documents. As such, the fact that SCFOIA and the subpoena compel the
     production of the same documents in this case does not remove the controversy before
     the court and does not moot the issue.
                                                   14
2:20-cv-01089-DCN        Date Filed 09/21/20       Entry Number 40        Page 15 of 31




     modest burden of stating a plausible claim for relief. To be exceedingly clear, a motion

     for judgment on the pleadings tests only the sufficiency of the complaint, and, to survive

     such a motion, a plaintiff need only allege plausible facts, which, if true, would entitle

     him or her to relief. Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Had

     Frontier grasped this elementary principle of civil procedure, the court imagines it might

     have thought better than to file the instant motion.

                    1. Standing

            Frontier first argues that plaintiffs “do not meet any of the requirements for

     standing either on their own or as representative of their members.” ECF No. 23 at 9.

     This ground of Frontier’s motion is premised upon its fundamental misunderstanding of

     plaintiffs’ burden. Because plaintiffs have sufficiently demonstrated standing by

     pleading good-faith, plausible allegations, the court rejects Frontier’s standing argument.

            “[T]he irreducible constitutional minimum of standing contains three elements.”

     Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). First, a plaintiff must demonstrate

     an “injury-in-fact”, which is a “concrete and particularized . . . invasion of a legally

     protected interest.” Id. Second, “there must be a causal connection between the injury

     and the conduct complained of, meaning that the injury must be “fairly . . . trace[able] to

     the challenged action of the defendant.” Id. Third, “it must be likely, as opposed to

     merely speculative, that the injury will be redressed by a favorable decision.” Id. Where

     the plaintiff is an organization, it must clear additional hurdles. An organization has

     associational standing when “(1) at least one of its members would have standing to sue

     in his own right; (2) the organization seeks to protect interests germane to the

     organization’s purpose; and (3) neither the claim asserted nor the relief sought requires



                                                   15
2:20-cv-01089-DCN        Date Filed 09/21/20       Entry Number 40        Page 16 of 31




     the participation of individual members in the lawsuit.” Friends of the Earth, Inc. v.

     Gaston Copper Recycling Corp., 204 F.3d 149, 155 (4th Cir. 2000) (citing Hunt v.

     Washington State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977)).

            Importantly, the overriding motion-to-dismiss standard applies to the inquiry of

     standing, meaning that “a suit will not be dismissed for lack of standing if there are

     sufficient ‘allegations of fact’—not proof—in the complaint or supporting affidavits.”

     Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., Inc., 484 U.S. 49, 65 (1987). In

     other words, plausible, good-faith allegations that, if true, would satisfy the standing

     requirements, sufficiently demonstrate standing and preclude dismissal (or, consequently,

     judgment on the pleadings). See id.; see also Iqbal, 556 U.S. at 678.

            Frontier argues that plaintiffs have failed to “establish” each element of the

     traditional standing inquiry—that plaintiffs have not demonstrated an injury-in-fact, or

     that the injury is fairly traceable to Frontier’s conduct, or that the requested relief would

     redress the injury. With respect to the “injury-in-fact” element, plaintiffs have clearly

     alleged that their members suffered “concrete and particularized” invasions of legally

     protected interests. See Compl. ¶ 13 (“Plaintiff organizations and their members have

     significant, particularized, and concrete interests in preventing Frontier’s pollutant

     discharges from the Facility and the resulting endangerment to the environment.

     Plaintiffs’ members live near, recreate on, and regularly visit the Cooper River and other

     Charleston waters and beaches harmed by Frontier’s discharges, and intend to recreate on

     and visit these waters and beaches in the future. These individuals use and enjoy

     Charleston waters and beaches for recreational, commercial, educational, conservation,




                                                   16
2:20-cv-01089-DCN        Date Filed 09/21/20        Entry Number 40         Page 17 of 31




     and aesthetic purposes, including, but not limited to, boating, scuba diving, swimming,

     fishing, and sightseeing.”).

             Frontier submits a convoluted argument that plaintiffs’ allegations of injury are

     not sufficiently imminent, are too generalized, and constitute only aesthetic injuries. ECF

     No. 23 at 9–11. Again, Frontier’s argument with respect to this element improperly

     complicates the law and elevates plaintiffs’ burden. In reality, the law is simple: “In the

     environmental litigation context, the standing requirements are not onerous.

     Environmental plaintiffs adequately allege injury in fact when they aver that they use the

     affected area and are persons ‘for whom the aesthetic and recreational values of the area

     will be lessened’ by the challenged activity.” Am. Canoe Ass’n v. Murphy Farms, Inc.,

     326 F.3d 505, 517 (4th Cir. 2003) (quoting Friends of the Earth, Inc. v. Laidlaw Envtl.

     Servs. (TOC), Inc., 528 U.S. 167, 183 (2000). Plaintiffs’ allegations clearly satisfy the

     injury-in-fact prong, and Frontier’s arguments to the contrary are meritless.

             Likewise, plaintiffs’ allegations satisfy the traceability requirement. The

     complaint contains several allegations that connect the plaintiffs’ alleged injury to

     Frontier’s alleged conduct. As just one example, the complaint cites to an incident report

     DHEC drafted shortly after the July 2019 spill, in which DHEC noted “numerous areas of

     concern” at Frontier’s facility, “[p]lastic accumulation throughout the facility,” and

     “numerous openings throughout the facility” that were “directly over water.” Compl. ¶

     36. The complaint also alleges that large-scale sampling and collection efforts revealed

     the highest concentration of pellets at the sites nearest to Frontier’s facility, id. at ¶ 53,

     that plaintiffs collected plastic pellets along the fence line of Frontier’s facility which

     resemble the pellets recovered from Charleston waters, id. at ¶ 55, and that chemical



                                                    17
2:20-cv-01089-DCN        Date Filed 09/21/20        Entry Number 40          Page 18 of 31




     analysis demonstrated that recovered pellets were made of polyethylene, the type of

     plastic handled by Frontier, id. at ¶ 56.

             Again, Frontier submits its fundamentally flawed arguments in opposition—that

     plaintiffs’ allegations are “pure speculation” and do not “establish [ ] a causal link

     between” the pellets Frontier handled and the pellets they have collected. ECF No. 23 at

     14. At the risk of belaboring the point, the court reiterates that plaintiffs need not

     “establish” anything at this juncture and must only plead plausible, good-faith allegations

     that the alleged environmental damage is traceable to Frontier. Clearly, the complaint

     sufficiently alleges that the injury is “fairly . . . trace[able] to the challenged action of the

     defendant,” Lujan, 504 U.S. at 560, and even goes well beyond what the standard

     requires. Frontier’s argument to the contrary is specious.

             Similarly, plaintiffs satisfy the redressability requirement of the standing inquiry.

     The thrust of Frontier’s argument with respect to the redressability prong is that because

     “there is no ongoing or impending violations, . . . no benefit can come from this Court’s

     intervention.” ECF No. 23 at 16. Again, this argument ignores the law and the plain

     language of plaintiffs’ allegations. The complaint includes clear allegations that Frontier

     continues to discharge pollutants into Charleston’s waters and that injunctive relief would

     redress plaintiffs’ injury by stopping those discharges. See Compl. ¶ 14 (“Neither DHEC

     nor the EPA is actively enforcing environmental laws and regulations despite the ongoing

     violations, which began on and have continued since at least March 10, 2018 . . . . Relief

     from this Court addressing Frontier’s noncompliance with RCRA and the CWA would

     redress the injuries of Plaintiff organizations and their members by increasing the

     likelihood, if not ensuring, that Frontier will cease its pollutant discharges and eliminate



                                                    18
2:20-cv-01089-DCN        Date Filed 09/21/20       Entry Number 40         Page 19 of 31




     the endangerment to the environment.”) (emphasis added); id. at ¶ 87 (“Because Frontier

     has implemented insufficient prevention, containment, and cleanup procedures for plastic

     pellet spills, it is likely that its discharges into the Cooper River are ongoing, and thus,

     that its violation of the CWA are ongoing.”). In short, plaintiffs have alleged ongoing

     pollution and now request an injunction to stop that pollution. Such allegations are more

     than sufficient to demonstrate redressability. See Laidlaw, 528 U.S. at 185 (finding that

     even a bare a request for civil penalties can redress an environmental injury because “all

     civil penalties have some deterrent effect”). Having rejected each of Frontier’s

     arguments, the court finds that plaintiffs have sufficiently demonstrated standing.

                    2. Failure to State a Claim under RCRA

            In its motion for judgment on the pleadings, Frontier also argues that plaintiffs

     have failed to state a valid claim under the RCRA. In support, Frontier presents a litany

     of arguments, each of which the court addresses in turn and rejects as meritless.

            The “RCRA is a comprehensive environmental statute that governs the treatment,

     storage, and disposal of solid and hazardous waste.” Goldfarb v. Mayor & City Council

     of Baltimore, 791 F.3d 500, 504 (4th Cir. 2015) (quoting Meghrig v. KFC W., Inc., 516

     U.S. 479, 483 (1996)). While the EPA retains the chief responsibility for implementing

     and enforcing its provisions, the RCRA empowers private citizens to “commence a civil

     action . . . against any person . . . who has contributed or who is contributing to the past

     or present handling, storage, treatment, transportation, or disposal of any solid or

     hazardous waste which may present an imminent and substantial endangerment to health

     or the environment.” 42 U.S.C. § 6972(a)(1)(A). To state a claim under the RCRA, a

     plaintiff must allege:



                                                   19
2:20-cv-01089-DCN          Date Filed 09/21/20      Entry Number 40        Page 20 of 31




               (1) that the defendant is a person, including, but not limited to, one who was
               or is a generator or transporter of solid or hazardous waste or one who was
               or is an owner or operator of a solid or hazardous waste treatment, storage,
               or disposal facility; (2) that the defendant has contributed to or is
               contributing to the handling, storage, treatment, transportation, or disposal
               of solid or hazardous waste; and (3) that the solid or hazardous waste may
               present an imminent and substantial endangerment to health or the
               environment.

     Interfaith Cmty. Org. v. Honeywell Int’l, Inc., 399 F.3d 248, 258 (3d Cir. 2005) (quoting

     Parker v. Scrap Metal Processors, Inc., 386 F.3d 993, 1014 (11th Cir. 2004)) (emphasis

     added).

               Requesting judgment on plaintiffs’ claim under the RCRA, Frontier first argues

     that the pellets handled at Frontier’s facility are not “solid waste”, as the statute requires.

     The RCRA defines “solid waste” as “any garbage, refuse, sludge . . . and other discarded

     material, including solid, liquid, semisolid, or contained gaseous material resulting from

     industrial, commercial, mining, and agricultural operations, and from community

     activities . . . .” 42 U.S.C. § 6903(27) (emphasis added). In determining whether a

     product constitutes “discarded material,” courts have considered: “(1) whether the

     material is destined for beneficial reuse or recycling in a continuous process by the

     generating industry itself; (2) whether the materials are being actively reused, or whether

     they merely have the potential of being reused; [and] (3) whether the materials are being

     reused by its original owner, as opposed to use by a salvager or reclaimer.” Safe Air for

     Everyone v. Meyer, 373 F.3d 1035, 1043 (9th Cir. 2004) (internal citations and quotation

     marks omitted).

               Frontier explains that its pellets do not constitute “discarded material” because

     “the pellets that are handled at Frontier’s facility have yet to serve their intended use and

     purpose.” ECF No. 23 at 21. Like each of Frontier’s other arguments, this argument also

                                                    20
2:20-cv-01089-DCN        Date Filed 09/21/20       Entry Number 40          Page 21 of 31




     stands on a flawed foundation because it is premised upon a misinterpretation of the law.

     Frontier seizes upon one cherry-picked excerpt from a Ninth Circuit opinion, which

     states, “The key to whether a manufactured product is a ‘solid waste,’ then, is whether

     that product ‘has served its intended purpose and is no longer wanted by the consumer.’”

     Ecological Rights Found. v. Pac. Gas & Elec. Co., 713 F.3d 502, 516 (9th Cir. 2013).

     Frontier relies on this statement of the law without regard to its context, arguing that a

     product must have reached the consumer and then been discarded to constitute “discarded

     material” and thus “solid waste.” A closer reading of the case, and the overwhelming

     relevant case law, reveals that Frontier is again incorrect.

             In Ecological Rights, the Ninth Circuit found that wood preservative was not

     “solid waste” within the meaning of the RCRA because the defendant used the

     preservative at issue for its intended purpose. Id. The Ninth Circuit reasoned that

     because the defendant intentionally applied the wood preservative onto its utility poles,

     the preservative was “being used for its intended purpose” and thus was not “discarded

     material” within the meaning of the RCRA. Id. As such, Ecological Rights stands for

     the common-sense proposition that a product being used for its intended purpose is not

     “solid waste” when that product escapes into the environment as a natural consequence of

     its use. The Second Circuit reached the same conclusion with respect to pesticides. No

     Spray Coal., Inc. v. City of New York, 252 F.3d 148, 150 (2d Cir. 2001) (finding that

     “pesticides are not being ‘discarded’ when sprayed into the air with the design of

     effecting their intended purpose: reaching and killing mosquitoes and their larvae”).

     There is no question that discharge into the Charleston Harbor was not the intended use

     of the plastic pellets at issue here. Therefore, Frontier’s plastic pellets are totally



                                                    21
2:20-cv-01089-DCN          Date Filed 09/21/20      Entry Number 40        Page 22 of 31




     different from the wood preservative in Ecological Rights and the pesticides in No Spray

     Coal, as plaintiffs allege that they were “discarded” into Charleston’s waters rather than

     put to their intended use. Moreover, the case law contradicts Frontier’s assertion that a

     product must reach the consumer and be used for its ultimate purpose to constitute “solid

     waste.”

               Far more analogous to the instant case are the cases plaintiffs present, which

     much more accurately reflect the expansive way in which courts have interpreted the

     term “solid waste” under the RCRA. For example, the Eastern District of Washington

     found that leaked cow manure constituted “solid waste”, distinguishing an intentionally

     used, beneficial product, like the wood preservative in Ecological Rights and the

     pesticides in No Spray Coal, from an abandoned product:

               [T]he manure leaking from Defendants’ lagoons is not a natural, expected
               consequence of the manure’s use or intended use but rather a consequence
               of the poorly designed temporary storage features of the lagoons. The
               consequence of such permeable storage techniques, thus, converts what
               would otherwise be a beneficial product (the stored manure) into a solid
               waste (the discarded, leaching constituents of manure) under RCRA
               because the manure is knowingly abandoned to the underlying soil.

               [...]

               Accordingly, because the manure stored in the Dairy’s lagoons is
               accumulating in the environment—possibly at accumulation rates of
               millions of gallons per year—as a consequence of the lagoons’ storage
               design, it is properly characterized as a discarded material and thus a “solid
               waste” under RCRA.

     Cmty. Ass’n for Restoration of the Env’t, Inc. v. Cow Palace, LLC, 80 F. Supp. 3d 1180,

     1223 (E.D. Wash. 2015). Indeed, the overwhelming case law holds that a product

     becomes “discarded material” and thus “solid waste” when it is abandoned by a

     defendant and ceases to be useful. See Craig Lyle Ltd. P’ship v. Land O’Lakes, Inc., 877



                                                    22
2:20-cv-01089-DCN         Date Filed 09/21/20       Entry Number 40         Page 23 of 31




     F. Supp. 476, 481–82 (D. Minn. 1995) (finding spilt petroleum to be “solid waste”

     because “although petroleum is a useful product, petroleum leaked into soil or

     groundwater ceases to be useful [and] cannot be used for its intended purpose[, which]

     comports with being abandoned”); Agric. Excess & Surplus Ins. Co. v. A.B.D. Tank &

     Pump Co., 878 F. Supp. 1091, 1095 (N.D. Ill. 1995) (“[L]eaked gasoline from an

     underground storage tank is no longer useful and is appropriately defined as discarded

     material or solid waste.”); Zands v. Nelson, 779 F. Supp. 1254, 1262 (S.D. Cal. 1991)

     (same).

               The court finds the plastic pellets here far more akin to spilt petroleum and leaked

     cow manure than to wood preservative or pesticides. The distinction is clear—those

     products in the former group were abandoned and ceased to have any beneficial purpose,

     while those in the latter were released into the environment pursuant to their design to

     serve an intended purpose. The plastic pellets never reached their destination and never

     realized their intended use; instead, plaintiffs allege that Frontier abandoned the pellets

     into the Charleston waterways, stripping the pellets of any potential beneficial purpose

     and rendering them harmful to the environment. As such, the court agrees with plaintiffs

     that the plastic pellets constitute “discarded material” and thus “solid waste” under the

     RCRA.

               Because Frontier’s remaining arguments with respect to the RCRA are similar to

     its standing arguments, and fail for the same reasons, the court addresses them only

     briefly. First, Frontier argues that plaintiffs have failed to “establish” that the pellets at

     Frontier’s facility “present a risk of harm to health or the environment” because plaintiffs

     fail to “allege facts sufficient to make an evidentiary link” between the pellets handled at



                                                    23
2:20-cv-01089-DCN        Date Filed 09/21/20       Entry Number 40        Page 24 of 31




     Frontier’s facility and the ones recovered by plaintiffs in Charleston waters. ECF No. 23

     at 23. Again, this argument convolutes the law and raises plaintiffs’ burden, which does

     not require plaintiffs to present evidence or “establish” facts. For the reasons discussed

     above, plaintiffs have sufficiently pleaded plausible allegations that Frontier spilled

     plastic pellets into the Charleston harbor and that those plastic pellets present a risk of

     harm to the environment. Such a finding ends the court’s inquiry at this stage of

     litigation. As such, the court rejects Frontier’s “risk of harm” argument.

            Next, Frontier argues that plaintiffs have failed to allege that the pellets present an

     “imminent threat of injury”, ECF No. 23 at 24, or a pose “substantial danger”, id. at 26.

     To the contrary, the complaint contains sufficient allegations as to both. For example,

     plaintiffs allege that they have “collected a total of 14,281 plastic pellets” since July

     2019, Compl. ¶ 52, and that they “continue to find plastic pellets in significant

     concentrations at sites across the Charleston area, particularly those closest to [Frontier’s]

     Facility,” id. ¶ 58. Moreover, plaintiffs have alleged, with considerable detail, the

     harmful environmental effects that the spilled plastic pellets pose. Compl. ¶¶ 59–70

     (detailing the ways in which “[p]lastics, including plastic pellets, have been demonstrated

     to cause a variety of lethal and sub-lethal effects in animals”). As such, the court rejects

     Frontier’s arguments and denies its motion to dismiss with respect to plaintiffs’ claim

     under the RCRA. 3




            3
               To the extent that Frontier argues that the RCRA demands an ongoing violation,
     that assertion is incorrect. See United States v. Waste Indus., Inc., 734 F.2d 159, 165 (4th
     Cir. 1984) (holding that the RCRA stands as a “means to respond to disasters precipitated
     by earlier poor planning”). Moreover, even if Frontier were correct on the law, plaintiffs
     have alleged that Frontier’s violations are ongoing, as discussed above.
                                                   24
2:20-cv-01089-DCN        Date Filed 09/21/20       Entry Number 40         Page 25 of 31




                     3. Failure to State a Claim under the CWA

             Frontier contends that the court must dismiss plaintiffs’ claims under the CWA

     because plaintiffs have failed to “sufficiently allege a continuing and ongoing violation of

     the [CWA].” ECF No. 30. Plaintiffs, in response, argue that the complaint asserts good-

     faith allegations of continued violations, which is all the law requires. Once again, the

     law is on plaintiffs’ side.

             The CWA provides, “any citizen may commence a civil action on his own

     behalf . . . against any person [ ] who is alleged to be in violation of (A) an effluent

     standard or limitation under this chapter or (B) an order issued by the Administrator or a

     State with respect to such a standard or limitation . . . .” 33 U.S.C. § 1365(a). Because

     Congress wrote the statute in the present tense, the Supreme Court has held that “a

     natural reading” of the statue imposes a “requirement that citizen-plaintiffs allege a state

     of either continuous or intermittent violation—that is, a reasonable likelihood that a past

     polluter will continue to pollute in the future.” Gwaltney, 484 U.S. at 57. “Conversely,

     when a violation of the CWA is ‘wholly past,’ the federal courts do not have jurisdiction

     to entertain a citizen suit, even if the past discharge violated the CWA.” Upstate Forever

     v. Kinder Morgan Energy Partners, L.P., 887 F.3d 637, 646 (4th Cir. 2018), cert. granted,

     vacated on other grounds, 206 L. Ed. 2d 916 (May 4, 2020). Importantly, to survive a

     motion to dismiss, a plaintiff need only plead “good-faith allegations”, “well-grounded in

     fact”, that the defendant’s violations are ongoing. Id. at 65.

             Here, the complaint includes clear allegations of ongoing violations, alleged in

     good faith and grounded in fact. See Compl. ¶ 14 (“Neither DHEC nor the EPA is

     actively enforcing environmental laws and regulations despite the ongoing violations,



                                                   25
2:20-cv-01089-DCN        Date Filed 09/21/20       Entry Number 40         Page 26 of 31




     which began on and have continued since at least March 10, 2018.”); id. ¶ 58 (“As of the

     filing of this Complaint, after six months of concerted sampling, the Waterkeeper

     continues to find plastic pellets in significant concentrations at sites across the Charleston

     area, particularly those closest to the Facility.”); id. ¶ 86 (“Each and every discharge of

     plastic pellets and each and every day plastic pellets remain in waters is a separate and

     distinct violation of Section 301(a) of the CWA.”); id. ¶ 87 (“Because Frontier has

     implemented insufficient prevention, containment, and cleanup procedures for plastic

     pellet spills, it is likely that its discharges into the Cooper River are ongoing, and thus,

     that its violation[s] of the CWA are ongoing.”). As such, plaintiffs’ complaint clearly

     satisfies Gwaltney’s requirement that a plaintiff allege ongoing CWA violations.

            Moreover, the court’s denial of Frontier’s motion on this ground is consistent with

     the principles that underlie the plaintiffs’ modest burden at this stage in litigation.

     PennEnvironment v. PPG Indus., Inc., 964 F. Supp. 2d 429, 470–71 (W.D. Pa. 2013)

     (finding that courts should be wary of granting a motion to dismiss on this ground

     because “whether intermittent or sporadic violations are ongoing or wholly past requires

     evidence,” which is more appropriately addressed on summary judgment). The court

     again declines to grant Frontier judgment before discovery has provided plaintiffs the

     opportunity to gather evidence. See Sierra Club v. Union Oil Co. of California, 853 F.2d

     667, 669 (9th Cir. 1988) (“If the defendant wishes to argue that the allegations are untrue,

     . . . the defendant must move for summary judgment and demonstrate that ‘the allegations

     were sham and raised no genuine issue of fact.’”). As such, the court denies Frontier’s

     motion for judgment on the pleadings with respect to plaintiffs’ CWA claim.




                                                   26
2:20-cv-01089-DCN         Date Filed 09/21/20      Entry Number 40         Page 27 of 31




                      4. Simultaneous Claims under the RCRA and CWA

               Finally, Frontier argues that “[p]laintiffs cannot bring simultaneous claims

     alleging that pellets at Frontier’s facilities are both ‘solid waste’ for purposes of the

     RCRA and ‘discharges’ under the CWA.” ECF No. 23 at 33. Plaintiffs respond that

     Frontier’s argument “rises and falls on one fatal assumption”—that each pellet spilled

     must either be a “discharge” or “solid waste”. ECF No. 26 at 28. In fact, plaintiff

     explain, pellets leave Frontier’s facility through various pathways, meaning that “[s]ome

     may be ‘point source discharges’ subject to the CWA, whereas others may be ‘solid

     waste’ subject to the RCRA.” Id. Because plaintiffs are entitled to plead claims “in the

     alternative” under Fed. R. Civ. P. 8(d)(3), plaintiffs conclude, the court may not compel

     the plaintiffs to choose a theory at this stage of litigation, prior to discovery. The court

     agrees.

               To be sure, Frontier is correct that a spilled substance cannot simultaneously

     constitute “solid waste” under the RCRA and a “discharge” under the CWA. The

     RCRA’s definition of “solid waste” specifically excludes “solid or dissolved material in

     domestic sewage, or solid or dissolved materials in irrigation return flows or industrial

     discharges which are point sources subject to permits under [the CWA].” 42 U.S.C.

     § 6903(27). As such, courts have found that a substance cannot satisfy both the RCRA’s

     definition of “solid waste” and qualify as a “point source discharge” under the CWA.

     See Little Hocking Water Ass’n, Inc. v. E.I. du Pont Nemours & Co., 91 F. Supp. 3d 940,

     959–60 (S.D. Ohio 2015) ([D]ischarges in their entirety are not ‘solid waste’ under

     RCRA if they are subject to the CWA [ ] permit scheme.”). Although Frontier is finally

     correct on the law, it is wrong on the application of that law to the facts.



                                                   27
2:20-cv-01089-DCN        Date Filed 09/21/20       Entry Number 40         Page 28 of 31




             Plaintiffs may maintain simultaneous claims under the CWA and the RCRA for

     two reasons. One, while a single pellet may not simultaneously constitute both “solid

     waste” and a “point source discharge”, plaintiffs allege that Frontier spilled far more than

     one pellet and each individual pellet allegedly spilled by Frontier may constitute either

     “solid waste” or a “point source discharge” depending upon how it was spilled. For

     example, plaintiffs allege that Frontier spilled plastic pellets on land, Compl. ¶¶ 37–40,

     meaning that those pellets would constitute “solid waste” because they would not be

     subject to the CWA’s permitting scheme. Plaintiffs also allege that Frontier discharges

     other pellets into water systems, meaning that the CWA, and not the RCRA, would apply

     to those pellets. As such, plaintiffs have plausibly alleged that certain pellets could be

     subject to the CWA and others to the RCRA.

             Moreover, as plaintiffs explain, “Plaintiffs allege that Frontier spills pellets into

     the Cooper River through several conveyances, and discovery is needed to ascertain

     which of these are point sources [subject to the CWA] and which are not [and thus

     subject to the RCRA].” ECF No. 26 at 29. The federal rules specifically permit a

     plaintiff to plead his or her claims in the alternative where, as here, the plaintiff is unsure

     on which theory to proceed. See Fed. R. Civ. P. 8(d)(3). Thus, plaintiffs are not required

     to “pick a theory and stick with it” at this stage of litigation. As such, the court denies

     Frontier’s motion for judgment on the pleadings in full.

             C. Motion to Strike

             Ignoring basic concepts of Rule 12, Frontier has also filed a motion to strike,

     which it filed contemporaneously with its reply to plaintiffs’ response to the motion for

     judgment on the pleadings. Responding to Frontier’s standing argument, plaintiffs



                                                   28
2:20-cv-01089-DCN        Date Filed 09/21/20       Entry Number 40         Page 29 of 31




     attached to their response declarations of their members in which the members stated

     facts related to their standing to file suit. Frontier’s motion asks the court to strike those

     declarations from the record, based on its belief that the court should not consider them in

     resolving the motion for judgment on the pleadings. Because Frontier’s request is

     entirely devoid of any basis in the law, the court denies the motion.

             Rule 12(f) provides:

             The court may strike from a pleading an insufficient defense or any
             redundant, immaterial, impertinent, or scandalous matter. The court may
             act:

             (1) on its own; or

             (2) on motion made by a party either before responding to the pleading or,
             if a response is not allowed, within 21 days after being served with the
             pleading.

     Fed. R. Civ. P. 12(f). Motions to strike “are generally viewed with disfavor because

     striking a portion of a pleading is a drastic remedy and because it is often sought by the

     movant simply as a dilatory tactic.” Waste Mgmt. Holdings v. Gilmore, 252 F.3d 316,

     347 (4th Cir. 2001) (internal citations and quotations omitted). Furthermore, motions to

     strike pursuant to Rule 12(f) are directed only to pleadings. According to Rule 7, a

     document is a pleading only if it falls within one of the following categories: complaint,

     answer to complaint, answer to a counterclaim, answer to a crossclaim, third-party

     complaint, answer to a third-party complaint, and a reply to an answer. Fed. R. Civ. P.

     7(a).

             Clearly, Frontier’s motion is not directed at a pleading and thus not authorized by

     the civil rules. Putting aside the absence of any basis in the law for the motion, the court

     can think of no practical purpose for Frontier’s request, other than to inform the court that



                                                   29
2:20-cv-01089-DCN        Date Filed 09/21/20       Entry Number 40         Page 30 of 31




     it should not consider plaintiffs’ declarations in resolving the motion for judgment on the

     pleadings. In other words, Frontier filed a motion to ensure that the court would apply

     the correct law to its earlier-filed motion. The staggering irony underlying this request,

     of course, is that Frontier’s own arguments in its motion for judgment on the pleadings

     demonstrate its consistent failure to grasp even the most fundamental concepts of the

     applicable law, as the court has been compelled to reiterate in this order ad nauseum. The

     court ensures Frontier that it has applied the correct law to the motion for judgment on

     the pleadings, as it has a constitutional duty to do.4 Frontier does not need to file a

     motion to strike to remind the court of the correct law to apply, especially where it has

     already demonstrated to the court a fundamental failure to grasp the law itself. Frontier’s

     motion to strike is denied.




            4
                More baffling still, Frontier’s assertion of the law, which constitutes the entire
     basis for its motion to strike, is flatly incorrect. A court may look outside the pleadings
     on a motion to dismiss, or accordingly a motion for judgment on the pleadings, to
     determine whether plaintiffs have standing. Warth v. Seldin, 422 U.S. 490, 501 (1975)
     (“[I]t is within the trial court’s power to allow or to require the plaintiff to supply, by
     amendment to the complaint or by affidavits, further particularized allegations of fact
     deemed supportive of plaintiff’s standing.”). While the court did not need to consider
     plaintiffs’ members’ declarations to determine that plaintiffs sufficiently demonstrated
     standing, the law certainly would have authorized it to do so.


                                                   30
2:20-cv-01089-DCN      Date Filed 09/21/20     Entry Number 40      Page 31 of 31




                                     IV. CONCLUSION

            For the reasons set forth above, the court DENIES the motion to quash, DENIES

     the motion for judgment on the pleadings, and DENIES the motion to strike.

            AND IT IS SO ORDERED.




                                         DAVID C. NORTON
                                         UNITED STATES DISTRICT JUDGE

     September 21, 2020
     Charleston, South Carolina




                                               31
